Exhibit 10.1

AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Investment Management Trust
Agreement (as defined below) is made by and between TPG Pace Holdings Corp., a
Cayman Islands exempted company (the “Company”) and Continental Stock Transfer &
Trust Company, a New York corporation (the “Trustee”). Capitalized terms used
herein but not specifically defined shall have the meanings ascribed to such
terms in the Investment Management Trust Agreement.

WHEREAS, the Company and the Trustee are parties to the Investment Management
Trust Agreement, dated as of June 27, 2017 (the “Investment Management Trust
Agreement”);

WHEREAS, Section 1(i) of the Investment Management Trust Agreement sets forth
the terms that govern the liquidation of the Trust Account under circumstances
described therein;

WHEREAS, at an extraordinary general meeting of shareholders of the Company held
on September 20, 2019, the Company’s shareholders approved (i) a proposal (the
“Extension Amendment Proposal”) to amend the Company’s amended and restated
memorandum and articles of association (the “Articles”) to extend the date by
which the Company has to consummate a business combination (the “Extension”)
from September 30, 2019 to December 31, 2019 (the “Extended Date”) and (ii) a
proposal to extend the date on which to commence liquidating the Trust Account
established in connection with the Company’s initial public offering in the
event the Company has not consummated a business combination to the Extended
Date; and

WHEREAS, on the date hereof, the Company is filing the amendment to the
Company’s Articles with the Cayman Islands.

NOW, THEREFORE, IT IS AGREED:

 

  1.

Section 1(i) of the Investment Management Trust Agreement is hereby amended and
restated in its entirety to read as follows:

“(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Chief Executive Officer, Chief Financial Officer, or Chairman of the board of
directors (the “Board”) of the Company or other authorized officer of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account, including interest earned on the funds held in
the Trust Account and not previously released to the Company to fund its working
capital requirements, subject to an annual limit of $750,000, and/or to pay its
taxes (less up to $100,000 of interest that may be released to the Company to
pay dissolution expenses), only as directed in the Termination Letter and the
other documents referred to therein; provided, that, in the case a Termination
Letter in the form of Exhibit A is received, or (y) on December 31, 2019, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest earned on the funds held in
the Trust Account and not previously released to the Company to fund its working
capital requirements, subject to an annual limit of $750,000, and/or to pay its
taxes (less up to $100,000 of interest that may be released to the Company to
pay dissolution expenses), shall be distributed to the Public Shareholders of
record as of such date; provided, however, that in the event the Trustee
receives a Termination Letter in a form substantially similar to Exhibit B
hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by December 31, 2019, the Trustee shall keep
the Trust Account open until twelve (12) months following the date the Property
has been distributed to the Public Shareholders;”

 

1



--------------------------------------------------------------------------------

  2.

All other provisions of the Investment Management Trust Agreement shall remain
unaffected by the terms hereof.

 

  3.

This Amendment may be signed in any number of counterparts, each of which shall
be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

  4.

This Amendment is intended to be in full compliance with the requirements for an
Amendment to the Investment Management Trust Agreement as required by
Section 6(c) of the Investment Management Trust Agreement, and every defect in
fulfilling such requirements for an effective amendment to the Investment
Management Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

  5.

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Amendment to be signed by its
respective officer thereunto duly authorized, all as of the date first written
above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

By:  

/s/ Francis Wolf

Name:   Francis Wolf Title:   Vice President TPG PACE HOLDINGS CORP.

By:  

/s/ Eduardo Tamraz

Name:   Eduardo Tamraz Title:   EVP of Corporate Development, Secretary

[Signature Page to Amendment to Investment Management Trust Agreement]

 

3